DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA .

This communication is Final Office Action in response to amendment and remarks filed on 4/6/2021. Claims 1-2, 4, 6-14, 17-25, and 27-35 have been examined and are pending.


                                       Response to Amendment
The amendment filed on 4/6/2021 cancelled claim 3, 5, 15, 16, and 26.  No Claims were previously cancelled.  New claims 31-35 are added. Claims 1, 2, 6, 8-10, 17, 20, 22-24, 27, 30 have been amended.  Therefore, claims 1-2, 4, 6-14, 17-25, and 27-35 are pending and addressed below.                

Applicant’s amendments and arguments filed on 4/6/2021 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-2, 4, 6-14, 17-25, and 27-35 under 35U.S.C.101.  



Claim Objections
Claim 2 is objected to because of the following informalities:  
Appear claim 2 with an improper status identifier “Currently Amended” as there are no changes made to the claim.
Appropriate correction is required.

Specification
Modifications made to the title to the original specification are acknowledged.

The attempt to incorporate subject matter of “hashed IP address” from Application 12/266199, and 12/403656 into this application by reference is acknowledged but is ineffective because the instant specification does not describe the subject matter of “hashed IP address”.

According to MPEP 608.01 (p), and 2163.07(b), 
I. INCORPORATION BY REFERENCE 
37 CFR 1.57  Incorporation by reference.
[Editor Note: Paragraph (a) below is only applicable to patent applications filed under 35 U.S.C. 111(a) on or after December 18, 2013.]
(a) Subject to the conditions and requirements of this paragraph, a reference made in the English language in an application data sheet in accordance with § 1.76 upon the filing of an application under 35 U.S.C. 111(a) to a previously filed application, indicating that the specification and any drawings of the application under 35 U.S.C. 111(a) are replaced by the reference to the previously filed application, and specifying the previously filed application by application number, filing date, and the intellectual property authority or country in which the previously filed application was filed, shall constitute the specification and any drawings of the application under 35 U.S.C. 111(a) for purposes of a filing date under § 1.53(b). 


(g) Any insertion of material incorporated by reference into the specification or drawings of an application must be by way of an amendment to the specification or drawings. Such an amendment must be accompanied by a statement that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.

Please replace/amend the instant Specification/Drawings to recite the subject matter of “hashed IP address”.  Such an amendment must be accompanied by a statement that the material being inserted is the material previously incorporated by reference (previously filed application by application number, filing date), and that the amendment contains no new matter.


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 



Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-2, 4, 6-14, 17-25, and 27-35) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process” which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:


Claim 1, Steps 1-8 of 
receiving financial transaction data and a unique consumer identification code (UIUC) from a financial institution, wherein the financial transaction data is associated with the UCIC, and wherein the UCIC and the financial transaction data do not contain information that is traceable to the identity of a consumer; 
creating….an advertisement delivery identification code (ADIC), wherein the UCIC and ADIC are anonymous codings, and wherein the ADIC is linked to the UCIC for the consumer…; 
associating … the ADIC with the UCIC received from the financial institution and the financial transaction data associated with the UCIC,  wherein the ADIC and UCIC as associated in an advertisement delivery provider database; 
associating….the ADIC with a unique identifier associated with a computing device used by the consumer as a result of the computing device logging into to the financial institution's computer system, wherein at least a portion the ADIC comprises the unique identifier;
receiving one or more target consumer criteria for identifying recipients of a targeted advertisement; 
identifying, …., a recipient of the targeted advertisement by matching the financial transaction data with the one or more target consumer criteria, wherein the recipient is identified using at least one of the ADIC and the UCIC; 

delivering the targeted advertisement to an interface of the computing device upon detection of the unique identifier.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or instructions) (e.g. “identifying,…, a recipient of the targeted advertisement by matching the financial transaction data with the one or more target consumer criteria”).

In addition, claim 1 steps 1-8 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/evaluate/receive data/criteria, can observe/create ad delivery identification code, can observe/associate ad delivery identification code with consumer identification code And financial transaction data, can observe/associate ADIC with consumer/device identification, can observe/identify a targeted ad recipient, can evaluate/detect the identifier associated with the computing device, and can transmit/deliver the targeted ad to the user’s device.                                    

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a 

The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
                      
Additionally, the additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in step 1-8 using a generic interface. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 



Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic processing components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component/device.   At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1).

Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.     

Independent claim 1 (step 2B):  The additional element in claim 1 (e.g. a processor, an interface of the computing device) is recited at an extremely high level of generality. The physical computing elements of the system (a processor, an interface) by themselves do not add a meaningful limitation to the abstract idea because they are generic computer components, which utilize generic computer processes to complete their 

The claimed invention is using existing conventional communication network/internet to receive or send/deliver/communicate data. Therefore, the computing elements themselves would be routine in any computer implementation in online environment, and do not constitute significantly more.  A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)). Additionally, the claimed functions represent insignificant data-gathering steps and thus add nothing of practical significance to the abstract idea (see Ultramercial Inc. vs. Hulu LLC (Fed. Cir. 2014)).

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or 

Applicant’s Specification paras [0082] indicates “a general purpose processor perform the generic computing functions, such as reading/receiving/displaying/sending information”.  As can be seen, Applicant’s specification paras [0082] demonstrates the well-understood, routine, conventional nature of the information processing device.  In other word, in light of the description in the specification as mentioned above with respect to para [0082], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly amended procedural limitation “associating….the ADIC with a unique identifier associated with a computing device used by the consumer as a result of the computing device logging into to the financial institution's computer system, wherein at least a portion the ADIC comprises the unique identifier” are specified at a high level of generality without telling How the advertiser’s computing system be able to communicate to the banking institution’s computing system and obtain the information of a unique identifier associated with a computing device used by the consumer.  In 

Applicant does not recite any features of using cookie or IP address in an unusual way.
Applicant simply recites how the cookie or IP address of the user’s device is used but NOT how the cookie or IP address is accessible across different domains.  There is neither indication how to transmit the unique identifier from the financial institution system to the advertising system (see Spec [0068, 0069], nor how an advertiser get the unique identifier from the cookie or IP address from the financial institution system.  According, the associating step is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Similarly, the newly added procedural limitation “detecting… the unique identifier associated with the computing device” are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.




Independent claims 22, 27, and 30:   Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 22, 27, 30, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

The components (i.e., a processor, an interface of the computing device) described in independent claim 22, 27, and 30 add nothing of substance to the underlying abstract idea. There are no machine/hardware/computer to actually perform the steps. The steps are merely recited steps of receiving data, associating data, identifying data, delivering data, to the generic user interface of the computing device and performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components (i.e., user interface) does not impose any meaningful limit on the computer implementation of the abstract idea.  As the results, these elements are not significantly more than the 

Dependent claims 23-25, 32, 28-29, 33, and 34-35 is merely add further details of the abstract steps/elements recited in claims 22, 27, and 30 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 23-25, 32, 28-29, 33, and 34-35 are also non-statutory subject matter.

Looking at the elements as combination does not add anything more than the elements analyzed individually.   Therefore, claim 1-2, 4, 6-14, 17-25, and 27-35 do not amount to significantly more than the abstract idea itself.  

The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

Therefore, the additional elements of the independent claims considered as an ordered combination do not add anything more than the elements analyzed individually. Therefore, when considered individually or as an ordered combination, the additional 

Viewed as a whole, the claim (1-2, 4, 6-14, 17-25, and 27-35) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim is not patent eligible and is directed to non-statutory subject matter.  

Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   

Thus, the claimed invention does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. Therefore the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office Action.



Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the new ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 22, 27, 30 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that Cunningham and Spalink references are now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to Cunningham and Spalink’s teachings to support the rejection moots Applicant's argument with respect to the claims 1, 22, 27, 30. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   



With respect to dependent claims Applicant argues that claims 2, 4, 6-14, 17-21, 31,         23-25, 32, 28-29, 33, and 34-35 , dependent from independent claim 1, 22, 27, and 30 respectively, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-2, 4, 6-14, 17-25, and 27-35 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 4, 6-14, 17-25, and 27-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over current allowed co-

Allowed Claims in patent  Application 13/104253 (now Patent 10,614.459)
Current Application 16/949589 which is Continuation of patent Application 13/104253, (now Patent 10,614,459)
 Claim 1 (method)
Claim 1, 22, 27, 30 (method)


Therefore, as discussed above, the scope of claims 1, 22, 27, 30 of the present application and allowed claim 1 of U.S. Application No. 13/104253 (now Patent 10,614,459) are practically identical.

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-14, 17-25, and 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 22, 27, 30 recite “associating….the ADIC with a unique identifier associated with a computing device used by the consumer as a result of the computing device logging into to the financial institution's computer system, wherein at least a portion the ADIC comprises the unique identifier”. 

Applicant fails to recite “How the advertiser’s computing system be able to communicate to the financial institution’s computing system and obtain the information of a unique identifier associated with a computing device used by the consumer.  In other words, when a consumer logs on the financial institution’s website, a cookie is set and read only by the domain creating the cookie and is stored in the user device. Specification [0068, 0069] indicate a control of cookie is done by the financial institution but do not indicate the transmission to the claimed advertising system.  Applicant merely recites 


                                         Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-14, 17-25, and 27-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 1-2, 4, 6-14, 17-25, and 27-35) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”

Claim 1, Steps 1-8 of 
receiving financial transaction data and a unique consumer identification code (UIUC) from a financial institution, wherein the financial transaction data is associated with the UCIC, and wherein the UCIC and the financial transaction data do not contain information that is traceable to the identity of a consumer; 
creating….an advertisement delivery identification code (ADIC), wherein the UCIC and ADIC are anonymous codings, and wherein the ADIC is linked to the UCIC for the consumer…; 

associating….the ADIC with a unique identifier associated with a computing device used by the consumer as a result of the computing device logging into to the financial institution's computer system, wherein at least a portion the ADIC comprises the unique identifier;
receiving one or more target consumer criteria for identifying recipients of a targeted advertisement; 
identifying, …., a recipient of the targeted advertisement by matching the financial transaction data with the one or more target consumer criteria, wherein the recipient is identified using at least one of the ADIC and the UCIC; 
detecting… the unique identifier associated with the computing device; and 
delivering the targeted advertisement to an interface of the computing device upon detection of the unique identifier.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or instructions) (e.g. “identifying,…, a recipient of the targeted advertisement by matching the financial transaction data with the one or more target consumer criteria”).



Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a processor, an interface, a computing device) to perform the steps.  Other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a 
                      
Additionally, the additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in step 1-8 using a generic interface. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Further, in claim 1, steps of “receiving data/target consumer criteria…”, “delivering the targeted ad to an interface of the computing device”, are considered insignificant extra solution activity because they merely receiving data/gathering data, and delivering/transmitting data/sending data/displaying data, thus is/are not significant more than the identified abstract idea.  

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic processing components to perform all of the steps amounts to no more than mere instructions to apply the exception using 

Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.     

Independent claim 1 (step 2B):  The additional element in claim 1 (e.g. a processor, an interface of the computing device) is recited at an extremely high level of generality. The physical computing elements of the system (a processor, an interface) by themselves do not add a meaningful limitation to the abstract idea because they are generic computer components, which utilize generic computer processes to complete their functions and they would be routine in any computing system implementation in online environment (see Specification, [0023, 0043]).       

The claimed invention is using existing conventional communication network/internet to receive or send/deliver/communicate data. Therefore, the computing elements themselves would be routine in any computer implementation in online environment, and do not constitute significantly more.  A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)). Additionally, the claimed functions represent insignificant data-gathering steps and thus add nothing of practical significance to the abstract idea (see Ultramercial Inc. vs. Hulu LLC (Fed. Cir. 2014)).



Applicant’s Specification paras [0082] indicates “a general purpose processor perform the generic computing functions, such as reading/receiving/displaying/sending information”.  As can be seen, Applicant’s specification paras [0082] demonstrates the well-understood, routine, conventional nature of the information processing device.  In other word, in light of the description in the specification as mentioned above with respect to para [0082], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer 

The newly amended procedural limitation “associating….the ADIC with a unique identifier associated with a computing device used by the consumer as a result of the computing device logging into to the financial institution's computer system, wherein at least a portion the ADIC comprises the unique identifier” are specified at a high level of generality without telling How the advertiser’s computing system be able to communicate to the banking institution’s computing system and obtain the information of a unique identifier associated with a computing device used by the consumer.  In other words, when a consumer logs on the financial institution’s website, a cookie is set and read only by the domain creating the cookie and is stored in the user device. Specification [0068, 0069] indicate control of cookie is done by the banking institution but do not indicate the transmission to the claimed advertising system.

Applicant does not recite any features of using cookie or IP address in an unusual way.
Applicant simply recites how the cookie or IP address of the user’s device is used but NOT how the cookie or IP address is accessible across different domains.  There is neither indication how to transmit the unique identifier from the financial institution system to the advertising system (see Spec [0068, 0069], nor how an advertiser get the cookie or IP address from the financial institution system.  According, the associating step is simply organized information through human activity or merely mental tasks, and 

Similarly, the newly added procedural limitation “detecting… the unique identifier associated with the computing device” are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Dependent claims 2, 4, 6-14, 17-21, 31, is merely add further details of the abstract steps/elements recited in claims 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2, 4, 6-14, 17-21, 31 are also non-statutory subject matter.


Independent claims 22, 27, and 30:   Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 22, 27, 30, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  
The components (i.e., a processor, an interface of the computing device) described in independent claim 22, 27, and 30 add nothing of substance to the underlying abstract idea. There are no machine/hardware/computer to actually perform the steps. The steps 

Dependent claims 23-25, 32, 28-29, 33, and 34-35 is merely add further details of the abstract steps/elements recited in claims 22, 27, and 30 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 23-25, 32, 28-29, 33, and 34-35 are also non-statutory subject matter.

Looking at the elements as combination does not add anything more than the elements analyzed individually.   Therefore, claim 1-2, 4, 6-14, 17-25, and 27-35 do not amount to significantly more than the abstract idea itself.  


Therefore, the additional elements of the independent claims considered as an ordered combination do not add anything more than the elements analyzed individually. Therefore, when considered individually or as an ordered combination, the additional elements do not amount to significantly more than the judicial exception.     The dependent claims are part of, or a related, judicial exception and do not amount to anything that is significantly more than the abstract idea itself.  The limitations of the dependent claims do not cure the deficiencies of the independent claims and the additional elements of the dependent claims do not constitute significantly more. Therefore, the claim is not significant more under Alice analysis.

Viewed as a whole, the claim (1-2, 4, 6-14, 17-25, and 27-35) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim is not patent eligible and is directed to non-statutory subject matter.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-2, 4, 6-14, 17-20, 22-25, 27-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamsfuss et al. (hereinafter, Lamsfuss, US 2008/0140525), in view of Cunningham et al. (hereinafter, Cunningham, US 2004/0029566), further in view of Spalink et al. (her3einafetr, Spalink, US 2006/0070117).

As per claim 1, 22, 27, 30, Lamsfuss discloses a method of delivering a targeted advertisement to an interface of a computing device, comprising: 
receiving one or more target consumer criteria for identifying recipients of a targeted advertisement ([0049, By evaluating the data within the method according to the invention a user profile has actually been prepared, according to 
identifying, by the one or more processors, a recipient of the targeted advertisement by matching the financial transaction data with the one or more target consumer criteria, wherein the recipient id identified using at least one of the ADIC and the UCIC;  (Fig. 4, UID, Interesse,  [0049, In the example shown here the evaluation of the data and the control of the advertising result in an ad banner AD1 with an advertisement for a financial institution called "123 Bank" being shown to the user "Max Muster".  By evaluating the data within the method 
detecting, by the one or more processors, the unique identifier associated with the computing device (Fig. 4, UID, IP address,  [0057, wherein a user identification is initially issued in a first step 11 for every user (see FIG. 4 "UID" field).  In a second step 12 the first data D1 are recorded, i.e. the access data obtained from the logfiles, such as e.g. access times, URL, page allocation or even IP address etc]); 
determining that the unique identifier is associated with the at least one of the ADIC or UCIC identified as a recipient of the targeted advertisement (                Fig. 4, UID, [0018, The user identity is allocated to the user anonymously, i.e. the recorded data are managed and processed there merely under an identity in the form of an anonymous code without specific reference to the identity of the user.  
delivering the targeted advertisement to an interface of the computing device upon detection of the unique identifier (Fig. 2, AD1, [0049, In the example shown here the evaluation of the data and the control of the advertising result in an ad banner AD1 with an advertisement for a financial institution called "123 Bank" being shown to the user "Max Muster".  By evaluating the data within the method according to the invention a user profile has actually been prepared, according to which user U has a particular interest in financial services, especially information about shares (cf.  FIG. 4).  Therefore control data are generated by the system for the ad server which result in the precisely targeted insertion of the banner AD1]).

However, Lamsfuss does not explici8lity disclose, 
receiving financial transaction data and a unique consumer identification code (UCIC) from a financial institution, wherein the financial transaction data is associated with the UCIC, and wherein the UCIC and the financial transaction data do not contain information that is traceable to the identity of a consumer; 
creating, by one or more processors, an advertisement delivery identification code (ADIC), wherein the UCIC and the ADIC are anonymous codings, and wherein the ADIC is linked to the UCIC for the consumers by the one or more processors;
associating, by one or more processors, the ADIC with the UCIC received from the financial institution and the financial transaction data associated with the UCIC, wherein the ADIC and UCIC are associated in an advertisement delivery provider database;
Cunningham teaches ([0027, Optionally the authorisation data is in the form of a financial transaction where the recipient provides details to enable a debit to be made 
from his funds to the content provider's account and confirms his agreement to this debit.  In this embodiment, the recipient may have previously registered his details with the toll server provider and may have an account with the toll server provider.  An individual's account may then be used to transfer payment or other authorisation data to any number of content providers who are also registered with the toll server provider.  Thus the authorisation and financial transactions are carried out independently of the content provider and anonymous transactions may be effected, 0088, The toll server then validates the data provided by the customer and initiates a financial transaction to effect payment for the charge, 0122, If or when the customer pays, then the despatch of the goods or release of the protected data is authorised by a transaction ID code.  This is a secure key using a suitable secure encryption algorithm.  The transaction ID and the PIK code are conceptually distinct, the one is used between the toll server and the content provider, the other between the toll server and the customer, 0123, The e-commerce site may be configured to request some information from the customer, such as his account number or other authorisation code used to identify the customer.  This is transmitted to the toll server as previously described.  A PIK code may be issued to a customer via the e-commerce site.  This PIK code is visible to the customer on their 
well as the date and time of selection such that each PIK is unique (read on “the UCIC and the financial transaction data do not contain information that is traceable to the identity of a consumer”]).
Cunningham further teaches ([0034, associating a unique identifier with the advertisement and linking click-throughs to the advertisement with a toll server, whereby each time a click-through is made to the advertisement, the unique identifier is uploaded 
to the toll server, the toll server having means for recognising the unique identifier and thereby counting the number of click-throughs to the website, 0035, Preferably the unique identifier is in a form which authorises a financial transaction to be made to the content provider.  Most preferably, the financial transaction is effected by transfer of funds from the advertiser to the toll server provider and from the toll server provider to the content provider, 0036, the unique identifier associated with the advertisement preferably provides access to the advertiser's account number which may be treated much the same as authorisation data provided by a recipient in the previously described aspect of the invention.  The account details and this unique identifier can be inserted at 
the time the advertisement is constructed]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lamsfuss’s method by including a user identifier associated with financial transaction data, advertisement ID, as disclosed by Cunningham.  The teachings are deemed to have been derived from analogous 


associating, by one or more processors, the ADIC with a unique identifier associated with a computing device used by the consumer as a result of the computing device logging into to the financial institution’s computer system,    wherein at least a portion the ADIC comprises the unique identifier;
                   
(Examiner Note: in light of 112 2nd rejection above, While Cunnignham teaches ([0099, When the device contacts the toll server, it uploads to the toll server both the password provided by the customer and Key 4 (the content provider's password encrypted by Key 2), 0100, The toll server uses Key 3 to decrypt Key 4 and compares the decrypted 
password with that provided by the customer.  If they match, the toll server authorises the transaction as before and decodes Key 1 and downloads it to the customer.  For authorised customers, the content provider's password, once it has been supplied by the customer as described, may be stored as a cookie on the customer's hard disk, 0101, On future occasions, the toll server device may obtain the password from 
this "cookie" and initiate automatic decoding of the data file when it is downloaded], 

workstation 101 and server 105 contain the network address of both devices; however, the packets do not contain a username.  Thus, the collection engine 103 needs to associate a unique identifier 203 with a network IP address to record the transaction without tracing it to the individual user, 0026, In order to determine whether the user completes a transaction, a merchant collection engine 106 records the IP addresses of a host completing the transaction along with a transaction code in a database, 0062, 0062] The transaction codes collected from the merchant collection engines 106 
are associated with anonymized identifiers by matching IP addresses associated 
with transaction codes, and those associated with anonymized identifiers]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lamsfuss’s method by including a user identifier associated with financial transaction data, advertisement ID, unique identifier associated with a user device, as disclosed by Cunningham and Sparlink.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted ad delivery.



As per claim 4, Lamsfuss further discloses the method of claim 1, wherein the unique identifier is stored on the computing device ([0013, but under a user identity (UID) which is generated by the system proposed here specifically for the purpose of controlling of advertising, is generated preferably by random generator as anonymous code, in order to prevent the data from being traced back to individuals.  This anonymous code is stored e.g. in the form of a cookie on the user's PC, via which the user accesses the information network]).

As per claim 6,   Lamsfuss further discloses the method of claim 1, further comprising determining that the unique identifier is associated with the at least one of the ADIC or UCIC identified as a recipient of the targeted advertisement (Fig. 4, UID, IP address, [0049, In the example shown here the evaluation of the data and the control of the advertising result in an ad banner AD1 with an advertisement for a financial institution 

As per claim 7, Lamsfuss further discloses the method of claim 6, wherein the unique identifier is a file stored on the computing device ([0013, but under a user identity (UID) which is generated by the system proposed here specifically for the purpose of controlling of advertising, is generated preferably by random generator as anonymous code, in order to prevent the data from being traced back to individuals.  This anonymous code is stored e.g. in the form of a cookie on the user's PC, via which the user accesses the information network, 0069, Firstly the user identification present in the cookie (UID) is handed over to the SZM box request.  Upon generating the SZM tags the adclient will read this information from the cookie and attach it to the request as a parameter.  This is achieved during the upcoming rewriting of the adclient, 0143, To 

As per claim 8, Lamsfuss further discloses the method of claim 1, wherein the ADIC is unique to a consumer linked to the UCIC ([057, The profiler 110 processes the data D1 to D3 according to the method 10 represented in FIG. 5, wherein a user identification is initially issued in a first step 11 for every user (see FIG. 4 "UID" field).  In a second step 12 the first data D1 are recorded, i.e. the access data obtained from the logfiles, such as e.g. access times, URL, page allocation or even IP address etc,  .…In the example shown the personal data D3 are incorporated into the logfiles of the users and are thus also taken into account with the data D1, 0143, The connection of the advertising can be controlled such that the control data D* are generated depending on the user properties, here represented by the user identification UID*.  In this way precise target groups can be defined and canvassed in targeted manner, wherein the user identifications UID* in the system are anonymized so that no direct conclusions can be drawn as to the identity of the respective user]).

As per claim 9, Lamsfuss further discloses the method of claim 1, further comprising receiving anonymous information from the financial institution (Fig. 2, AD1, 123-Bank, wherein the anonymous information is associated with the UCIC (Fig.4 , UID, IP 

As per claim 10, Lamsfuss further discloses the method of claim 9, further comprising identifying, via the at least one of the ADIC or UCIC, the recipient of the targeted advertisement by matching the anonymous information with the one or more criteria ([0143, A first system TGP* is used to connect and place online advertising.  This system TGP* achieves a targeted control of online advertising by recording specific data D1 to D3 and calculating control data D*, so this is very efficient.  The connection of the advertising can be controlled such that the control data D* are generated depending on the user properties, here represented by the user identification UID*.  In this way precise target groups can be defined and canvassed in targeted manner, wherein the 

As per claim 11, Lamsfuss further discloses the method of claim 10, wherein the anonymous information includes at least one of zip code, sex, or age ([0018,  A user identity is allocated to every user and for every user first data are recorded which contain details about his access behaviour to the information.  These first data are preferably so-called log file data.  The user identity is allocated to the user anonymously, i.e. the recorded data are managed and processed there merely under an identity in the form of an anonymous code without specific reference to the identity of the user.  Second data are also recorded for the respective user which contain details about his interest in the type of information.  These second data are preferably data 


As per claim 12, Lamsfuss further discloses the method of claim 1, wherein the interface is a secure website operated by the financial institution (Fig. 2, AD1, [0049, In the example shown here the evaluation of the data and the control of the advertising result in an ad banner AD1 with an advertisement for a financial institution called "123 Bank" being shown to the user "Max Muster".  By evaluating the data within the method according to the invention a user profile has actually been prepared, according to which user U has a particular interest in financial services, especially information about shares (cf.  FIG. 4).  Therefore control data are generated by the system for the ad server which 
result in the precisely targeted insertion of the banner AD1, 0013, The personal data are not processed under the generic user passwords which a user management (e.g. the user management of an e-mail service) uses, but under a user identity (UID) which is generated by the system proposed here specifically for the purpose of controlling of advertising, is generated preferably by random generator as anonymous code, in order 
input data can thus come either direct from the logfile or also from a file prepared specially from the logfile, 0143, owever both systems TGP* and TGP** are now connected to each other or connected via a unit KE in order to optimally match the control of the advertising on both offers A and B to each other.  The first offer A is e.g. 
the website of a well-known TV series www.gzsz.de which covers a usership Ua of 
several hundred thousand people.  A first system TGP* is used to connect and 
place online advertising.  This system TGP* achieves a targeted control of 
online advertising by recording specific data D1 to D3 and calculating control 
data D*, so this is very efficient.  The connection of the advertising can be 
controlled such that the control data D* are generated depending on the user 
properties, here represented by the user identification UID*.  In this way precise target groups can be defined and canvassed in targeted manner, wherein the user identifications UID* in the system are anonymized so that no direct conclusions can be drawn as to the identity of the respective user]).


result in the precisely targeted insertion of the banner AD1]).

As per claim 14, 25, Lamsfuss further discloses the method of claim 1, wherein the interface is an unsecure website ([0049, In the example shown here the evaluation of the data and the control of the advertising result in an ad banner AD1 with an advertisement for a financial institution called "123 Bank" being shown to the user "Max Muster".  By evaluating the data within the method according to the invention a user profile has actually been prepared, according to which user U has a particular interest in financial services, especially information about shares (cf.  FIG. 4).  Therefore control data are generated by the system for the adserver which result in the precisely targeted insertion of the banner AD1, 0013, The personal data are not processed under the generic user passwords which a user management (e.g. the user management of an e-mail service) uses, but under a user identity (UID) which is generated by the system proposed here specifically for the purpose of controlling of advertising, is generated preferably by random generator as anonymous code, in order to prevent the data from 

As per claim 17, Lamsfuss further discloses the method of claim 1, wherein the UCIC is an anonymous profile ([0013, The personal data are not processed under the generic user passwords which a user management (e.g. the user management of an e-mail service) uses, but under a user identity (UID) which is generated by the system proposed here specifically for the purpose of controlling of advertising, is generated preferably by random generator as anonymous code, in order to prevent the data from being traced back to individuals,  0174, The user profiles are managed anonymously.  For every user the profiler 110 determines a user identification (user identity), to which the respective user profile is then also allocated.  The user identification is a code generated by pseudo-random generator (anonymous identification), which is anonymous.  References such as the surname and first name of the user are discarded, 
identification for external systems.  Thus the identity of the user cannot be discovered even using the control data D* generated by the profiler (cf.  user identifications UID* and UID** in FIG. 6).  The identity of the user remains anonymous, yet the user profile permits an accurate control of the advertising tailored to the respective user]).

As per claim 18, Lamsfuss further discloses the method of claim 1, further comprising creating a customer profile ([0174, The data-processing device (profiler) 110 records the various input data D1, D2 and D3 and evaluates them in order to prepare a user profile for the respective user,  0179]),                
wherein the customer profile comprises one or more customer indicators that include information about a consumer linked to the UCIC inferred from the financial transaction data ([0174, For every user the profiler 110 determines a user identification (user identity), to which the respective user profile is then also allocated.  The user identification is a code generated by pseudo-random generator (anonymous identification), which is anonymous.  References such as the surname and first name of the user are discarded, so that in the profiler 100 itself all the user-specific data are treated only under the respective user identification which represents an anonymous identification for external systems.  Thus the identity of the user cannot be discovered even using the control data D* generated by the profiler (cf.  user identifications UID* and UID** in FIG. 6).  The identity of the user remains anonymous, yet the user profile permits an accurate control of the advertising tailored to the respective user]).

As per claim 19, Lamsfuss further discloses the method of claim 18, wherein the one or more criteria includes one or more desired indicators associated with a recipient of the targeted advertisement (Fig. 4, UID, Interesse, [0049, In the example shown here the evaluation of the data and the control of the advertising result in an ad banner AD1 with an advertisement for a financial institution called "123 Bank" being shown to the user "Max Muster".  By evaluating the data within the method according to the invention a user profile has actually been prepared, according to which user U has a particular interest in financial services, especially information about shares (cf.  FIG. 4).  Therefore control data are generated by the system for the ad server which result in the precisely targeted insertion of the banner AD1]).

As per claim 20, Lamsfuss further discloses the method of claim 19, further comprising identifying, via the at least one of the ADIC or UCIC, the recipient of the targeted advertisement by matching the one or more customer indicators with the one or more desired indicators ([0143, This system TGP* achieves a targeted control of online advertising by recording specific data D1 to D3 and calculating control data D*, so this is very efficient.  The connection of the advertising can be controlled such that the control data D* are generated depending on the user properties, here represented by the user identification UID*.  In this way precise target groups can be defined and canvassed in targeted manner, wherein the user identifications UID* in the system are anonymized so that no direct conclusions can be drawn as to the identity of the respective user.  The system TGP* can however e.g. establish that the respective user belongs to a specific 

specific target group, e.g. "male, affluent seniors".  Such a target group is also called "WOOF" (acronym for "Well off older folks") for short.  The system TGP* prompts through the control data D* a supply, carried out by adserver, of the corresponding online advertising, i.e. e.g. advertising for exclusive cruises, for seniors wellness offers or also for andrologic medicines and preparations etc. However, this user will not receive "unsuitable" advertising, directed e.g. towards offers for family and children's holidays or hygiene articles for women or the like.  A particular property of the system TGP* and also of the TGP** shown here is that targeted online advertising can be 
controlled depending on the user.  To this end personal data D3 are also recorded and processed in conjunction with anonymized user identifications UID*]).

As per claim 23,   Lamsfuss further discloses the method of claim 22, further comprising:
receiving anonymous information from the financial institution (Fig. 2, AD1, 123-Bank), wherein the anonymous information is associated with the UCIC and includes at least one of zip code, sex, or age (Fig.4, UID, IP address, [0049, In the example shown here the evaluation of the data and the control of the advertising result in an ad banner AD1 with an advertisement for a financial institution called "123 Bank" being shown to the user "Max Muster".  By evaluating the data within the method according to the invention a user profile has actually been prepared, according to which user U has a particular interest in financial services, especially information about shares (cf.  FIG. 4).  Therefore 
identifying, via the at least one of the ADIC or UCIC, a recipient of the targeted advertisement by matching the non-identifying information with the one or more criteria ([0143, A first system TGP* is used to connect and place online advertising.  This system TGP* achieves a targeted control of online advertising by recording specific data D1 to D3 and calculating control data D*, so this is very efficient.  The connection of the advertising can be controlled such that the control data D* are generated depending on the user properties, here represented by the user identification UID*.  In this way precise target groups can be defined and canvassed in targeted manner, wherein the user identifications UID* in the system are anonymized so that no direct conclusions can be drawn as to the identity of the respective user.  The system TGP* can however e.g. establish that the respective user belongs to a specific age group and income bracket and is male…. The system TGP* prompts through the control data D* a supply, carried out by adserver, of the corresponding online advertising, i.e. e.g. advertising for exclusive cruises, for seniors wellness offers or also for andrologic medicines and preparations etc. However, this user will not receive "unsuitable" advertising, directed e.g. towards offers for family and children's holidays or hygiene articles for women or the like.  A particular property of the system TGP* and also of the TGP** shown here is that targeted online advertising can be controlled depending on the user.  To this end personal data D3 are also 

As per claim 24,  Lamsfuss further discloses the method of claim 22, wherein the one or more criteria includes one or more desired indicators associated with a recipient of the targeted advertisement, the method further comprising: 
creating a customer profile ([0174, The data-processing device (profiler) 110 records the various input data D1, D2 and D3 and evaluates them in order to prepare a user profile for the respective user,  0179]), wherein the customer profile comprises one or more customer indicators that include information about the consumer linked to the UCIC and inferred from the financial transaction data ([0174, For every user the profiler 110 determines a user identification (user identity), to which the respective user profile is then also allocated.  The user identification is a code generated by pseudo-random generator (anonymous identification), which is anonymous.  References such as the surname and first name of the user are discarded, so that in the profiler 100 itself all the user-specific data are treated only under the respective user identification which represents an anonymous identification for external systems.  Thus the identity of the user cannot be discovered even using the control data D* generated by the profiler (cf.  user identifications UID* and UID** in FIG. 6).  The identity of the user remains anonymous, yet the user profile permits an accurate control of the advertising tailored to the respective user]); and 
identifying, via the at least one of the ADIC or UCIC the recipient of the targeted advertisement by matching the one or more customer indicators with the one or more desired indicators ([0143, This system TGP* achieves a targeted control of online advertising by recording specific data D1 to D3 and calculating control data D*, so this is very efficient.  The connection of the advertising can be controlled such that the control data D* are generated depending on the user properties, here represented by the user identification UID*.  In this way precise target groups can be defined and canvassed in targeted manner, wherein the user identifications UID* in the system are anonymized so that no direct conclusions can be drawn as to the identity of the respective user.  The system TGP* can however e.g. establish that the respective user belongs to a specific age group and income bracket and is male.  Thus the user can be allocated to a specific target group, e.g. "male, affluent seniors".  Such a target group is also called "WOOF" (acronym for "Well off older folks") for short.  The system TGP* prompts through the control data D* a supply, carried out by adserver, of the corresponding online advertising, i.e. e.g. advertising for exclusive cruises, for seniors wellness offers or also for andrologic medicines and preparations etc. However, this user will not receive "unsuitable" advertising, directed e.g. towards offers for family and children's holidays or hygiene articles for women or the like.  A particular property of the system TGP* and also of the TGP** shown here is that targeted online advertising can be controlled depending on the user.  To this end personal data D3 are also recorded and processed in conjunction with anonymized user identifications UID*]).

As per claim 28, Lamsfuss further discloses the method of claim 27, wherein the step of receiving one or more criteria for recipients of the targeted advertisement comprises receiving criteria of a market segment for the targeted advertisement from a marketer ([0049, By evaluating the data within the method according to the invention a user profile has actually been prepared, according to which user U has a particular interest in financial services, especially information about shares (cf.  FIG. 4).  Therefore control data are generated by the system for the ad server which result in the precisely targeted insertion of the banner AD1]), and wherein the step of identifying, via the at least one of the ADIC or UCIC, the recipient of the targeted advertisement comprises matching the financial transaction data with the criteria of the market segment ([0143, This system TGP* achieves a targeted control of online advertising by recording specific data D1 to D3 and calculating control data D*, so this is very efficient.  The connection of the advertising can be controlled such that the control data D* are generated depending on the user properties, here represented by the user identification UID*.  In this way precise target groups can be defined and canvassed in targeted manner, wherein the user identifications UID* in the system are anonymized so that no direct conclusions can be drawn as to the identity of the respective user.  The system TGP* can however e.g. establish that the respective user belongs to a specific age group and income bracket and is male.  Thus the user can be allocated to a specific target group, e.g. "male, affluent seniors".  Such a target group is also called "WOOF" (acronym for "Well off older folks") for short.  The system TGP* prompts through the control data D* a supply, carried out by adserver, of the corresponding online advertising, i.e. e.g. 

As per claim 29, Lamsfuss further discloses the method of claim 27, further comprising generating a report comprising the number of recipients of the targeted advertisement (Fig. 4, [0057, he profiler 110 processes the data D1 to D3 according to the method 10 
represented in FIG. 5, wherein a user identification is initially issued in a first step 11 for every user (see FIG. 4 "UID" field).  In a second step 12 the first data D1 are recorded, i.e. the access data obtained from the logfiles, such as e.g. access times, URL, page allocation or even IP address etc. In a next step 13 the second data D2, i.e. the above-mentioned survey data which detail the preferred interests of the user, are recorded.  As third step 14 the data D1 are supplemented by the above-named third data D3 if these data, in particular age and sex, are available.  In the example shown the personal data 
D3 are incorporated into the logfiles of the users and are thus also taken into account with the data D1, 0061The user profile PU has been calculated for the user U, and shows i.a.  that he is 31 years old and male, and is interested in shares, sport, in 
particular football, and cars.  By comparing this with other profiles the system ecognizes that there is a similar user profile PU' which has been calculated for another user U'. 

As per claim 31, 35, Lamsfuss further discloses, however, Lamsfuss and Cunningham do not explicitly disclose wherein the unique identifier comprises a hashed IP address. 
Spalink teaches ([0063, For example, if a user logs on to the Internet through an ISP, he/she is assigned a dynamic IP address.  The collection engine 103 stores the IP address or the hashed IP address of the user and associates it with an anonymized identifier.  Then, every connection made by that user is logged together with other information including the IP address, the anonymized identifier, the time, the destination IP address, and the protocol being used, 0065, In the embodiments discussed above, the system maintains the IP addresses of users in order to match data collected on the client side with data collected on the merchant side.  The use of IP addresses alone can weaken the privacy-protection features of various embodiments of the present invention by providing an identifier that can possibly be traced to a particular user.  In this embodiment, the IP addresses are hashed in a manner analogous to user Identifiers]).
.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamsfuss et al. (hereinafter, Lamsfuss, US 2008/0140525), in view of Cunningham et al. (hereinafter, Cunningham, US 2004/0029566), further in view of Spalink et al. (her3einafetr, Spalink, US 2006/0070117), and further in view of Hoerenz (US 2004/0267611).                          

As per claim 21, Lamsfuss further discloses the method of claim 20, however, Lamsfuss and Cunningham and Spalink do not explicitly disclose wherein the one or more criteria includes a weight assigned to the one or more desired indicators, and wherein the matching of the one or more customer indicators with the one or more desired indicators is based at least in part on the weight associated with at least one of the desired indicators.


given user an appropriate offer is likely to be targeted based on the regression scores).  While a regression model for individual users may have a higher match code indicating a higher accuracy probability.  These match codes represent the fact that the scoring model based on individual users is likely to be more accurate than the one based on zip+4 codes (e.g., members of the same zip+4 may have different interests, so an offer targeted to one such user may not actually be appropriate for a As shown in FIG. 11, the scoring table 300 contains columns for each regression model 304-310 and rows for each known value of zip+4 codes 302,   0096, For example, a profit score may simply be the probability of an offer being accepted multiplied by the revenue associated with that given offer.  For example, the video probability rank of 93% for zip+4 "262618799" in FIG. 11 multiplied by an offer revenue of $0.72 (not shown), for example, yields a video profit score 310 of $0.67.  Offers may therefore be selected based on a probability-weighted revenue value, or profit score, to increase the amount of revenue obtained through offer targeting, 0097, Offers may also be selected based on any number of other criteria, scores, or rankings related to, for example, advertiser 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lamsfuss’s and Cunningham’s and Spalink’s               method by including scores/weight to targeted criteria in ad campaigns, as disclosed by Hoerenz.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted ad delivery.


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Coleman et al. (US 2008/0010206).
Axe at el. (US 2006/0004628).
Agarwal et al. (US 2006/0242013).
Ananian (US 2003/0028451).
Kublickis   (US 2007/0067297).
Talegon (US 2003/0135460, [0034-0037]).
Goldhaber et al.  (US Patent 5,794,210).
Bender et al (US 2002/0099824).
Nelson (US 2005/0060227).
Oytac (US 2003/0018613).


                                                           Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681